UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7337



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN D. RIDDICK, SR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-00-67; CA-04-278-2)


Submitted:   December 12, 2005            Decided:   January 31, 2006


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John D. Riddick, Sr., Appellant Pro Se. Kevin Michael Comstock,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               John D. Riddick, Sr., seeks to appeal the district

court’s order denying his motion under 28 U.S.C. § 2255 (2000).

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                   28 U.S.C. § 2253(c)(1)

(2000).

               A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                        28

U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this standard by

demonstrating       that    reasonable     jurists       would      find    that    his

constitutional      claims      are   debatable    and     that   any      dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record    and    conclude      that   Riddick   has   not    made    the     requisite

showing.

               Accordingly we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are    adequately    presented        in   the

materials       before   the    court    and    argument    would     not     aid   the

decisional process.



                                                                             DISMISSED


                                        - 2 -